Citation Nr: 1740335	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent prior to September 11, 2014, and in excess of 70 percent thereafter, for unspecified trauma and stressor-related disorder with anxiety disorder not otherwise specified with polysubstance dependence.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 11, 2014.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  He died in March 2016.   His surviving spouse has been properly substituted as the appellant in the instant case.

These matters come before the Board of Veterans' Appeals (Board) from October 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah. 

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in July 2015, at which time the issues of entitlement to service connection for squamous cell carcinoma, a right eye disability, hearing loss disability, and PTSD, as well as entitlement to an initial rating in excess of 30 percent disabling for anxiety disorder and entitlement to a TDIU were remanded for additional development.  Subsequently, in a September 2016 rating decision, the service connection claims for squamous cell carcinoma, a right eye disability, and a hearing loss disability were granted.  As such, these issues are no longer before the Board.

In the same September 2016 rating decision, the Veteran was granted a 70 percent rating effective September 11, 2014 for his increased rating claim.  Entitlement to a TDIU was also granted effective September 11, 2014.  As the maximum available benefits were not awarded, these two issues have been recharacterized as shown above.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of entitlement to a TDIU prior to September 11, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of PTSD at any point during the appeal period.

2.  Prior to September 11, 2014, the Veteran's symptoms of unspecified trauma and stressor-related disorder with anxiety disorder not otherwise specified with polysubstance dependence most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Since September 11, 2014, the Veteran's symptoms of unspecified trauma and stressor-related disorder with anxiety disorder not otherwise specified with polysubstance dependence most nearly approximated occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for an initial disability rating in excess of 30 percent prior to September 11, 2014, and in excess of 70 percent thereafter, for unspecified trauma and stressor-related disorder with anxiety disorder not otherwise specified with polysubstance dependence have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the July 2015 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran sought entitlement to service connection for PTSD.  However, a review of the medical evidence of record does not show that the Veteran was ever diagnosed with PTSD.  VA PTSD examination reports dated in September 2011 and February 2016 stated the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  A September 2012 VA examination similarly noted that the Veteran has never been diagnosed with PTSD.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for PTSD is not warranted as the evidence in the record weighs against a finding of a diagnosis of PTSD at any point during the period on appeal. 

Because the Veteran has not been shown to have ever been diagnosed with PTSD, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for anxiety disorder not otherwise specified with polysubstance dependence was initially granted in an October 2011 rating decision, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9413, effective from the July 6, 2011, date of the initial claim.  In September 2016, the RO then increased the disability rating from 30 percent to 70 percent effective September 11, 2014.  The issue now before the Board is the question of whether an initial rating in excess of 30 percent is assignable for the period prior to September 11, 2014, and whether an initial rating in excess of 70 percent is assignable for the period on or after that date.  The Veteran argued prior to his death that an increased rating was warranted as he experienced severe symptoms of his disability.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's anxiety disorder is currently evaluated under DC 9413, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9413.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in October 2013 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran.

A September 2011 VA examination noted the Veteran was diagnosed with anxiety disorder NOS (not otherwise specified).  The VA examiner summarized the Veteran's level of occupational and social impairment due to symptoms of his anxiety disorder as that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Upon examination, he was appropriately groomed and dressed.  He was personable and cooperative with the assessment.  He seemed somewhat unsteady as he walked.  He wore dark shaded glasses which made it impossible to see his eyes during the interview.  Otherwise, there were no abnormal motor movements or mannerisms noted.  He was alert and oriented to time, place, situation and person.  His autobiographical memory for both recent and remote events appeared unimpaired.  His verbal communication was appropriate in volume, content and flow.  His responses were long and tangential.  There was no apparent disturbance in thought content or thought processes, and there was no indication of hallucinations, delusions, obsessions, dissociation, or intent to harm himself.  His insight and judgment appeared to be intact.  His mood was "pretty good," and his affect was somewhat flattened.  He was assigned a GAF score of 60.

An April 2012 private psychiatric impairment questionnaire noted the Veteran's diagnosis of anxiety disorder NOS.  He was noted to have a GAF score of 55.  In the past year, the examiner noted the lowest GAF score was 51, and the highest score was 65.  The examination report noted findings that included deficiencies in mood, difficulty in adapting to stressful circumstances, persistent irrational fears, intermittent inability to perform activities of daily living, deficiencies in work or school, and depression affecting the ability to function independently, appropriately and effectively.

In a September 2012 VA examination, the examiner summarized the Veteran's level of occupational and social impairment as that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 60 was assigned.  The examiner noted that for the Veteran's service-connected anxiety disorder NOS alone, the level of impairment was at the 10 percent level, with an incremental increase in impairment from non-service connected adjustment disorder with a combined impairment at the 30 percent level.  The VA examiner concluded that based on reported functioning in the previous evaluation, the Veteran's functional capacity in relationship to symptoms of his mental health disorders has remained at similar levels.

A January 2013 VA treatment record noted the Veteran denied having any flashbacks or panic attacks.  He continued to have some problems with anxiety and excessive worrying, but he denied any suicidal or homicidal ideation.  Upon examination, he was casually dressed with good hygiene.  He was cooperative, not agitated and socially appropriate.  He did not exhibit any tremor, his mood was anxious, his affect was full, and he spoke in a normal rate and volume.  He did not express any delusions, preoccupations, obsessions, compulsions, or phobias.  There were no overt psychotic symptoms or evidence of a thought disorder.  His thought process was logical, linear and goal-oriented.  He did not express circumstantial, tangential or psychotic thoughts.  He was fully alert and oriented, he demonstrated adequate concentration, his memory was intact, and his judgment was good. 

A June 2013 VA mental health medication management note stated the Veteran was having some panic attacks.  His anxiety level was "about the same."  He denied any suicidal or homicidal ideation.  He was assigned a GAF score of 55.

A September 11, 2014 VA mental health medication management note stated the Veteran denied any suicidal or homicidal ideation.  He admitted to getting irritable at times.  He stated he was not sleeping well.  He denied feeling overly anxious and denied having any panic attacks.  He stated he did not like being around too many people.  He was assigned a GAF score of 55.

In March 2015, the Veteran testified that he was experiencing worsening symptoms of his anxiety disorder.  The Veteran stated that he had trouble with anger issues and was taking medication to control his symptoms.

In April 2015, a private examiner assessed the Veteran with anxiety disorder NOS and summarized his occupational and social impairment as that of impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He was assigned a GAF score of 45.  The examine stated that the Veteran did not have more than one diagnosed mental disorder.  The private examiner noted symptoms of anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

In February 2016, the Veteran underwent a VA examination which noted a diagnosis of "unspecified trauma and stressor-related disorder."  The VA examiner summarized the Veteran's level of occupational and social impairment as that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran was noted to be capable of managing his financial affairs.

After reviewing the evidence of record, the Board finds that the clinical evidence does not support assignment of a rating in excess of 30 percent prior to September 11, 2014.  The evidence does not show the symptoms related to the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  

Regarding the Veteran's affect, neither the September 2011 or September 2012 VA examination reports nor VA treatment records show he had a flattened affect for period prior to September 11, 2014.  Additionally, the Veteran has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period. VA treatment records have consistently shown the Veteran's speech to have normal rate, rhythm, volume and good articulation. 

As to panic attacks, the evidence does not show the Veteran has experienced panic attacks occurring more than once a week.  VA treatment records noted the Veteran's memory was found to be normal.  As for the Veteran's judgment, VA treatment records consistently reflect it to be intact or good. 

The Veteran has shown some difficulty in establishing and maintaining effective social relationships; however, the level of impairment is contemplated in his 30 percent rating and is not productive of occupational and social impairment with reduced reliability and productivity.  In this regard, the Board finds the opinions from the September 2011 and September 2012 VA examiners to be particularly probative, as their respective final assessments took into account the examination and testing of the Veteran, his reported symptoms, and his past medical history.

Based on the foregoing, the Board finds that prior to September 11, 2014, the overall symptomatology associated with the Veteran's unspecified trauma and stressor-related disorder with anxiety disorder not otherwise specified with polysubstance dependence did not more closely approximate the schedular criteria required for the next higher 50 percent disability rating.  Therefore, the Board finds that, in the absence of more severe symptomatology, or other symptoms of similar severity, frequency or duration, that more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.

The Board finds that during the period since September 11, 2014, the overall disability picture for the Veteran's psychiatric disability did not most closely approximate the criteria for a rating in excess of 70 percent.  

During this period, the Veteran did not show circumstantial, circumlocutory speech, or stereotyped speech.  He was not found to suffer from near-continuous panic attacks or depression affecting his ability to function independently.  His memory and judgment was found to be adequate.  Further, the medical evidence during this period did not include any credible evidence that the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or was in persistent danger of hurting himself or others as a result of his psychiatric disability.  Further, the Veteran was never noted to have experienced disorientation to time or place.  Finally, there has been no evidence that the Veteran had ever experienced memory loss of names of close relatives, his own occupation, or his own name.

When considering the Veteran's symptoms in total during the period since September 11, 2014, the Board finds that they did not result in total occupational and social impairment.  Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 70 percent rating for this period.  An initial evaluation in excess of 70 percent is not warranted. 

The Board has considered the statements of the Veteran and his family members as to the extent of his symptoms during the appeal period.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran and his family members are competent to report that symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the Board finds that prior to September 11, 2014, a rating in excess of 30 percent for unspecified trauma and stressor-related disorder with anxiety disorder not otherwise specified with polysubstance dependence is not warranted.  The Board also finds that since September 11, 2014, a rating in excess of 70 percent is also not warranted for this disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for PTSD is denied.

An initial disability rating in excess of 30 percent for unspecified trauma and stressor-related disorder with anxiety disorder not otherwise specified with polysubstance dependence prior to September 11, 2014, and in excess of 70 percent thereafter, is denied. 


REMAND

The Veteran had maintained that he was entitled to a TDIU due to his service-connected anxiety disorder.  Social Security Administration (SSA) records associated with the record note that the Veteran was determined to be disabled for SSA purposes from November 1, 2008, for the primary diagnosis of squamous cell carcinoma.  Service connection for that disability was granted in September 2016, effective July 2010, with an initial 100 percent rating, then a noncompensable rating form April 2004.  

As a result of rating decisions during his lifetime and after his death, the Veteran's combined disability rating was 100 percent from July 13, 2010; 10 percent from April 4, 2011; 40 percent from July 6, 2011, and; 50 percent from June 13, 2012.  As such, for the period from April 2011 to September 11, 2014, the Veteran did not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16 (a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16 (b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The record includes evidence that the Veteran's service-connected disabilities, particularly the now service-connected squamous cell carcinoma, prevented him from obtaining substantially gainful employment.  As the record does not show that the Veteran's claim was ever submitted to the VA's Director of Compensation Service for extraschedular consideration, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to TDIU for the period prior to September 11, 2014, to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

2.  After conducting any other development deemed necessary, re-adjudicate the Appellant's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Appellant an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


